Mr. Chief Justice Clarity delivered the opinion of the court: This is a case in which the claimant, B. H. Musick, is asking for an award in the sum of $531.85; said amount being for doctor bills, hospital and nursing bills, as a result of an injury which he sustained while in the course of his employment for the State of Illinois. It appears that on or about October 14, 1924, said claimant while acting as State highway patrolman on Route 8 between Eureka and Chenoa, and while in the exercise of ordinary care for his own safety, was riding his motorcycle. A Ford sedan came out from a yard on the right side of the road near the eastern limits of Eureka, and the fender of thé Ford hit or struck the hub of the side car attached to the motorcycle of claimant, and claimant was thrown fifteen or eighteen feet on the pavement, causing an injury to his head and breaking the hip bone at the ball and socket joint. It further appears according to the evidence that no permanent injury has been sustained by claimant and the said amount which he is asking for, as aforestated, is for his reasonable doctor, hospital and nursing bills, and is a just claim. It is, therefore, recommended that the sum of $531.85 be awarded to claimant.